JOURNAL ENTRY and OPINION
Midwest Fireworks Manufacturing Co, Inc. appeals from a July 3, 2001 order of the common pleas court finding Larry Lomaz/Midwest Fireworks in direct contempt of court after Lomaz, Midwest's representative, failed to appear in court for a scheduled hearing. The court issued a bench warrant for Larry Lomaz, sentenced him to thirty days in jail, and fined him $250; the court, however, imposed no sanction or penalty against Midwest Fireworks Manufacturing Co., Inc.
Because a contempt order consists of both a finding of contempt and the imposition of a penalty or a sanction, a ruling on contempt is not a final appealable order unless there is a finding of contempt and a sanction or penalty has been imposed. See Chain Bike v. Spoke'n Wheel,Inc. (1979), 64 Ohio App. 2d 62, 410 N.E.2d 802; Cooper v. Cooper (1984),14 Ohio App. 3d 327, 471 N.E.2d 525.
In accordance with the case law authority, because the trial court in the instant case has not imposed a sanction against Midwest Fireworks Manufacturing Co. Inc., the only party that has filed a notice of appeal, we have no final appealable order as to that party. Accordingly, this appeal is dismissed.
It is ordered that appellees recover of appellant their costs herein taxed.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
ANNE L. KILBANE, P.J. and JAMES J. SWEENEY, J. CONCUR